            Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) EMCASCO INSURANCE COMPANY,                   )
                                                 )
                     Plaintiff,                  )
                                                 )              CIV-20-349-D
v.                                               )      No. ____________________
                                                 )
(1) STEVE’S WHOLESALE                            )      JURY TRIAL DEMANDED
DISTRIBUTORS, INC.                               )
                                                 )
                     Defendant.                  )


                   COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW EMCASCO Insurance Company (“EMC”), Plaintiff herein, and

pursuant to 28 U.S.C. § 2201, brings this lawsuit against Defendant Steve’s Wholesale

Distributors, Inc. (“Steve’s Wholesale”), seeking the declaratory judgment of this Court

to determine a controversy as to the rights and obligations of the parties under a policy of

insurance issued by EMC to Steve’s Wholesale in relation to an insurance claim for

alleged property damage to a building and, in support thereof, does allege and state as

follows, to wit:

                                    JURISDICTION

       1.     EMC is a corporation organized and existing under the laws of the State of

Iowa, which has its principal place of business within the State of Iowa, and is therefore a

citizen of the State of Iowa.
            Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 2 of 7



       2.     Steve’s Wholesale is a corporation organized and existing under the laws of

the State of Oklahoma, which has its principal place of business within the State of

Oklahoma, and is therefore a citizen of the State of Oklahoma.

       3.     This lawsuit concerns an insurance claim for an amount in excess of

$75,000.00, and the amount in controversy in this lawsuit therefore exceeds the sum of

$75,000.00, exclusive of interest and costs.

       4.     By reason of the diversity of citizenship of the parties to this lawsuit and

the sufficiency of the amount in controversy, this Court has jurisdiction over the subject

matter of this action pursuant to 28 U.S.C. § 1332(a).

                                         VENUE

       5.     This lawsuit concerns the coverage afforded under a policy of insurance

issued to Steve’s Wholesale in Oklahoma City, Oklahoma, and which insurance policy

included commercial property insurance coverage for a building located in Watonga,

Oklahoma, all of which is within that territory of which the Western District of

Oklahoma is comprised, by reason of which venue is properly laid in this Court pursuant

to 28 U.S.C. § 1391(b).

                                         FACTS

       6.     EMC issued a policy of insurance numbered 5M2-97-92—17 to Steve’s

Wholesale as the named insured, having an initial policy period of March 31, 2016 to

March 31, 2017, but which policy period was extended by a change endorsement to May

15, 2017, a true and correct copy of which policy is attached hereto as Exhibit 1.



                                               2
              Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 3 of 7



       7.       The policy included commercial property insurance coverage for a

commercial warehouse located in Watonga, Oklahoma, subject to the policy’s terms and

conditions.

       8.       The policy provided that it afforded coverage only for loss or damage to the

insured property which commenced during the time period that the insurance contract

was in force.

       9.       The policy further provided that no legal action could be brought against

EMC for a commercial property loss unless brought within two years of the date of the

occurrence of the direct physical loss or damage which was the subject of the lawsuit.

       10.      The policy provided that the commercial property coverage would be

rendered void in any case of fraud, concealment or the misrepresentation of a material

fact, including concerning the insured property or concerning any claim made under the

commercial property coverage of the policy.

       11.      The policy further included various exclusions to coverage providing that

EMC would not pay for loss or damage to the insured property which was caused by or

resulted from, among others, wear and tear; rust or corrosion, decay, deterioration, hidden

or latent defects or any quality of the property which caused it to damage or destroy

itself; settling, cracking, shrinking or expansion; continuous or repeated seepage or

leakage of water, or the presence or condensation of humidity, moisture or vapor, that

occurs over a period of 14 days or more; or neglect of an insured to use all reasonable

means to save and preserve property from further damage at and after the time of loss.



                                              3
               Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 4 of 7



       12.       On or about the last day on which the EMC policy was in force, May 15,

2017, Steve’s Wholesale made a claim for hail damage to the roof of the Watonga

building, asserting that the damage resulted from a storm that took place on May 9, 2017.

       13.       EMC timely investigated the insurance claim, including through an

inspection by an independent adjuster and an engineer, and concluded that the roof was in

poor condition due to old hail damage which predated the EMC policy term, excessive

wear and tear, long-term water seepage, rust, and deterioration, including the shrinking

and cracking of the roofing tiles and membrane.

       14.       However, because it was possible that on May 8, 2016, which was during

the policy period, hail may have damaged one of the multiple roof surfaces which

covered a portion of the roof on the building, EMC estimated the cost to repair that

portion of the roof and, on November 8, 2017, issued payment to Steve’s Wholesale for

the actual cash value of those repairs, less the applicable deductible, pursuant to the terms

of the policy.

       15.       Steve’s Wholesale did not negotiate the EMC check, which EMC reissued

on June 28, 2018, until over one year later on December 26, 2018, nor did it make repairs

to the roof.

       16.       On February 6, 2019, Steve’s Wholesale submitted a roofer’s estimate to

EMC in the amount of $3,675,679.69 to replace, rather than to repair, the building’s roof.

       17.       EMC then requested that the engineer which it had retained concerning this

claim again inspect the building, and learned from the engineer that his inspection on

March 22, 2019 revealed that after his first inspection the roof had suffered wind damage

                                              4
             Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 5 of 7



to portions of one of the multiple roof surfaces, likely on June 22, 2018, which damage

thus occurred after the policy had lapsed.

       18.     On April 11, 2019, EMC sent a letter to Steve’s Wholesale advising of its

position that it owed nothing further under the policy for damage to the insured property

than that which it had previously paid, subject to payment of recoverable depreciation

should Steve’s Wholesale repair the portion of the roof which EMC concluded might

possibly have been damaged during the policy term from hail, a covered cause of loss.

       19.     Since that date Steve’s Wholesale has not submitted any request for the

recoverable depreciation or invoices evidencing that any repairs have been made to the

building’s roof.

       20.     Instead, on February 14, 2020, two years and eight months after the last day

of coverage afforded by the policy, a public adjuster retained by Steve’s Wholesale sent

EMC his “preliminary estimate” of $7,261,539.26 to completely replace the building’s

roof, followed three days later with a “final” estimate in the same amount.

       21.     Based upon the belated demand to EMC from Steve’s Wholesale and its

public adjuster for additional money beyond that which EMC has paid for the cost to

repair that damage to the roof of the insured building which may have occurred during

the term of the policy, which repairs Steve’s Wholesale has apparently never undertaken,

an actual, justiciable controversy exists between EMC and Steve’s Wholesale as to the

parties’ respective rights and obligations under the policy.

       22.     EMC seeks a declaration of this Court that Steve’s Wholesale is owed no

coverage under the terms of the policy for the claimed damage to its building or,

                                             5
           Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 6 of 7



alternatively, if coverage is owed that EMC has paid all that it was obligated to pay under

the terms of the policy, for one or more of the following reasons:

              a.     No legal action was brought against EMC within the two-year suit

       limitation period, as expressly required by the policy, as a result of which any right

       of Steve’s Wholesale to recover any further sums from EMC under any theory of

       liability arising from the rights and obligations under the policy are barred;

              b.     Coverage under the policy is void because Steve’s Wholesale

       misrepresented the age and condition of the building’s roof, which representation

       was material as concerns the subject claim and its potential value, and further

       because Steve’s Wholesale submitted an inflated claim for the repair of damage

       covered under the policy and which actually commenced during the policy term;

              c.     EMC paid Steve’s Wholesale all that EMC owes Steve’s Wholesale

       under the terms of the policy for the covered damage to the building, in that (i)

       EMC paid Steve’s Wholesale the actual cash value of the cost to repair the

       covered damage, minus the deductible, (ii) the policy required Steve’s Wholesale

       to promptly repair the covered damage to the building, (iii) the policy provided

       that such repairs be made by Steve’s Wholesale before it could recover the

       withheld depreciation from the replacement cost value of the covered cost of the

       repairs, and (iv) Steve’s Wholesale either never made any such repairs or failed to

       submit invoices establishing that such repairs had been made and the actual cost

       thereof;



                                              6
           Case 5:20-cv-00349-D Document 1 Filed 04/15/20 Page 7 of 7



                d.    There is no coverage under the policy for any loss or damage to the

       building’s roof other than that for which EMC has paid, as such commenced prior

       to the inception of the EMC policy or occurred after it lapsed, or resulted from one

       or more causes of loss excluded from coverage under the policy.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff EMCASCO Insurance

Company does respectfully pray that this honorable Court issue its declaratory judgment

that any claim of Defendant Steve’s Wholesale Distributors, Inc. to coverage under the

subject policy of insurance is either time barred or void or, in the alternative, that Plaintiff

EMCASCO Insurance Company has paid all that is owed to Defendant Steve’s

Wholesale Distributors, Inc. for any loss to the subject building which is covered under

the policy, and for such other and further relief as the Court deems just and equitable in

the premises.

                                                   Respectfully submitted,

                                                   s/ Casper J. den Harder
                                                   Phil R. Richards, OBA #10457
                                                   Casper J. den Harder, OBA #31536
                                                   RICHARDS & CONNOR
                                                   12th Floor, ParkCentre Bldg.
                                                   525 S. Main Street
                                                   Tulsa, Oklahoma 74103
                                                   Telephone: 918/585.2394
                                                   Facsimile: 918/585.1449
                                                   Email: prichards@richardsconnor.com
                                                           cdenharder@richardsconnor.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   EMCASCO INSURANCE
                                                   COMPANY



                                               7
